Name: Commission Regulation (EC) No 1603/2002 of 9 September 2002 amending the Annex to Commission Regulation (EC) No 1535/2002 of 28 August 2002 derogating from Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, as regards the area payments for certain arable crops and the payments for set-aside for the marketing year 2002/03 to producers in certain regions of Germany
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural policy;  plant product;  marketing;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R1603Commission Regulation (EC) No 1603/2002 of 9 September 2002 amending the Annex to Commission Regulation (EC) No 1535/2002 of 28 August 2002 derogating from Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, as regards the area payments for certain arable crops and the payments for set-aside for the marketing year 2002/03 to producers in certain regions of Germany Official Journal L 242 , 10/09/2002 P. 0021 - 0022Commission Regulation (EC) No 1603/2002of 9 September 2002amending the Annex to Commission Regulation (EC) No 1535/2002 of 28 August 2002 derogating from Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, as regards the area payments for certain arable crops and the payments for set-aside for the marketing year 2002/03 to producers in certain regions of GermanyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Under Regulation (EC) No 1535/2002(3) Germany may, in respect of the marketing year 2002/03, make an advance payment of up to 50 % of the area payments for cereals, including the supplement for durum wheat, and up to 50 % of the payments for set-aside to producers in the regions, listed in the Annex to the Regulation, which were hit by floods in August 2002.(2) In the light of developments in certain parts of Mecklenburg-Vorpommern and Schleswig-Holstein, and taking into account the budgetary situation, Germany should be authorised to make advance area payments for cereals and set-aside in respect of the marketing year 2002/03 for additional areas of Mecklenburg-Vorpommern and Sachsen-Anhalt before 16 November 2002 and should no longer be authorised to do so in the case of certain areas of Schleswig-Holstein.(3) The Annex to Regulation (EC) No 1535/2002 should accordingly be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1535/2002 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 12.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 231, 29.8.2002, p. 36.ANNEX"ANNEXGERMANYBrandenburg (Landkreise: Elbe-Elster, Havelland, Prignitz, Ostprignitz-Ruppin)Mecklenburg-Vorpommern (Landkreise: Parchim, Nordwestmecklenburg, GÃ ¼strow, Demmin, Mecklenburg-Strelitz, Ludwigslust)Niedersachsen (Landkreise: Gifhorn, GÃ ¶ttingen, Goslar, Helmstedt, Northeim, Osterode am Harz, Peine, WolfenbÃ ¼ttel, Region Hannover, Diepholz, Hameln-Pyrmont, Hildesheim, Holzminden, Nienburg/Weser, Schaumburg, Celle, Cuxhaven, Harburg, LÃ ¼chow-Dannenberg, LÃ ¼neburg, Osterholz, Rothenburg/WÃ ¼mme, Soltau-Fallingbostel, Stade, Uelzen, Verden; Kreisfreie StÃ ¤dte: Braunschweig, Salzgitter, Wolfsburg)Sachsen (gesamtes Bundesland)Sachsen-Anhalt (Landkreise: Stendal, Jerichower-Land, KÃ ¶then, BÃ ¶rdekreis, SchÃ ¶nebeck, Ohrekreis, Anhalt-Zerbst, Wittenberg, Bernburg, Bitterfeld, Halberstadt, Quedlinburg, Wernigerode, Salzwedel, Aschersleben-StaÃ furt; Kreisfreie StÃ ¤dte: Magdeburg, Dessau)ThÃ ¼ringen (Landkreis: Altenburger Land)"